Citation Nr: 1743351	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO. 10-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 13, 2011, entitlement to a rating in excess of 30 percent from June 13, 2011, to February 19, 2015, and entitlement to a rating in excess of 70 percent on and after February 19, 2015 

2. Entitlement to a total disability rating due to unemployability (TDIU) due to service -connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1963 to January 1970, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in San Juan, Puerto Rico. The case has now been transferred to the RO at Nashville, Tennessee.

In a September 2011 rating decision, the RO increased the initial disability rating assigned for the Veteran's service-connected PTSD to 30 percent, effective June 13, 2011. A December 2015 rating decision again increased the rating of the Veteran's PTSD to 70 percent, effect February 19, 2015. The Veteran has not expressed satisfaction with the ratings assigned for any of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that all stages remain on appeal. AB. v. Brown, 6 Vet. App. 35 (1993). 

This matter was remanded by the Board in October 2014 for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Prior to June 13, 2011, the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity were not shown. 

2. From June 13, 2011, to February 19, 2015, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment, with deficiencies in most areas, were not shown. 

3. From February 19, 2015, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment, with deficiencies in most areas; symptoms productive of total occupational and social impairment are not shown.

4. The Veteran maintained continuous employment throughout the appeal period. 


CONCLUSIONS OF LAW

1. For the appeal period prior to June 13, 2011, the criteria for a 30 percent initial rating (but no higher) for PTSD have been met. 38 U.S.C.A. § 1155, 5107(b); 5110; 38 C.F.R. § 3.102, 4.130 (West 2014), Diagnostic Code (DC) 9411 (2016).

2. For the appeal period from June 13, 2011 to February 19, 2015, the criteria for a 50 percent rating (but no higher) for PTSD have been met. 38 U.S.C.A. § 1155, 5107(b); 5110; 38 C.F.R. § 3.102, 4.130, DC 9411.

3. For the appeal period on and after February 19, 2015, the criteria for a rating in excess of 70 percent have not been met. 38 U.S.C.A. § 1155, 5107(b); 5110; 38 C.F.R. § 3.102, 4.130, DC 9411.

4. The criteria for TDIU have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for PTSD. Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In relation to TDIU, VA's duty to notify was satisfied by letters dated February 2010, November 2014, and June 2015. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 
In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file. The Veteran has not identified any available, outstanding records that are relevant to the claims being decided herein. 

To date, the Veteran has not returned the required correspondence regarding development of the TDIU claim. Therefore, VA has fulfilled its duty to assist. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street). 

The Veteran was also afforded VA examinations in April 2009 and February 2015. The Board finds that the VA examinations and opinions obtained in this case are adequate, as they are each predicated on an examination and fully address the rating criteria that are relevant to rating the disability in this case. These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability. Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995). Based on the foregoing, there is adequate medical evidence of record to make a determination in this case. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous." Fenderson v. West, 12 Vet. App. 119, 126 (1999). In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time. Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings). When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009). 

The Veteran's PTSD has been assigned a rating of 10 percent prior to June 13, 2011, 30 percent from June 13, 2011, to February 19, 2015, and 70 percent on and after February 19, 2015, under 38 C.F.R § 4.130, DC 9411. Under these criteria, a 10 percent rating is warranted where the psychiatric condition produces occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where the psychiatric condition results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments. A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers). A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings. 38 C.F.R. § 4.130. However, they are just one of many factors considered when determining a rating.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Evaluation under 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding the entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F. 3d 112, 116-17 (Fed. Cir. 2013). In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria, or symptoms of similar severity, frequency, and duration that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. At 443; see also Vazquez-Claudio, 713 F.3d at 117. 

The relevant evidence of record includes treatment records from the Memphis VA Medical Center (VAMC) which indicate that the Veteran's PTSD was diagnosed in 2009, and that he continued to receive treatment for his psychiatric disability after the initial diagnosis through the Memphis VAMC or the Vet Center.

In a May 2008 Memphis VAMC addendum, the Veteran completed a PTSD intake report. He reported that throughout most of his life he was able to cope with his war experiences by spending time with his kids and organizing youth baseball teams. However, he stated that he has experienced increased difficulty coping with these experiences since his children left home. The Veteran avoided talking about his experiences, but a co-worker suggested that he attend a Vet Center group and informed him that his difficulty coping is a result of his inability to talk about his war experiences. After attending these Vet Center groups since September 2005, the Veteran reported greater sleeping difficulty, flashbacks, and intrusive thoughts, as well as greater feelings of guilt. The Veteran has had four jobs since discharge from the military and stated that he was currently a maintenance technician and worked full-time. The Veteran stated that he enjoys fishing and coaching junior college baseball and that his social time is usually centered around baseball. He stated that his family is a great support, but that he often withdraws from his family. The medical provider observed that the Veteran's behavior was appropriate, he was alert and orientated to time, place, person and situation. The Veteran's appearance was neatly groomed with adequate hygiene. He had a full range affect, and his speech was generally normal with regard to production, volume, content and clarity. The Veteran did not have hallucinations, delusions, suicidal ideation, homicidal ideation, impairment of thought process or communication, and was able to maintain personal hygiene and activities of daily living. The medical provider noted that the Veteran experienced intrusive thoughts, nightmares, flashbacks, physiological reactivity, avoidance of thoughts and feelings, avoidance of places and situations, emotional numbing/restricted affect, detachment from others, insomnia, extreme irritability, exaggerated startle response, impairment and distress, and feelings of worthlessness and guilt. The medical provider's diagnostic impression was PTSD. 

On an October 2008 Memphis VAMC psychiatry note, the Veteran reported slight sleep improvement but he continued to experience disturbing nightmares and night sweats. He stated that he continues to have intrusive memories, is irritable and anxious, embarrassed after angry episodes, uncomfortable in crowds, and suspicious of others. The medical provider noted that the Veteran was dressed in uniform with appropriate grooming and was loud but relevant and coherent. The Veteran was oriented to time, place, and person, and his thought processes were logical and organized. The Veteran claimed to hear the sounds and voices experienced during the war but denied visual hallucinations. The Veteran also denied suicidal or homicidal thoughts or plans. The Veteran claimed that sometimes he feels some shadow behind him. The Veteran's mood was anxious, affect was tense and congruent with mood, but he was not found to be dangerous to self nor to others. 

On a November 2008 Memphis VAMC psychiatry note, the Veteran claimed to have been able to sleep lately but noted that sleep lasted two to three hours at night. The Veteran's intrusive memories and nightmares continued to be disturbing to him. The Veteran stated that he experienced some guilt feeling about the fallen comrades, who he said continue to haunt him. The Veteran expressed some vague suicidal thoughts but denied any particular plan at this time. The medical provider noted that the Veteran was casually dressed in an athletic outfit and was loud but calm and cooperative. The Veteran displayed no abnormal involuntary movements and no psychomotor disturbances. He was oriented to time, place and person; his memory was intact, and his thought process was logical and organized. The Veteran deniee hallucinations as well as suicidal or homicidal ideations. No delusions were detected. The Veteran's mood was anxious, and his affect was tense and congruent to the mood. The Veteran's insight and judgment were noted to be fair. The Veteran was not found to be dangerous to self nor others. 

On a January 2009 Memphis VAMC psychiatry note, the Veteran reported some deep sleep that made it hard for him to wake up when he has nightmares. The Veteran stated that he has night sweats, anxiety, and early morning awakening. Nightmares occur about two to three times per week. The Veteran also stated that he avoids some television programs that aggravate his nightmares. The Veteran continued to avoid crowds as he does not feel comfortable with others standing behind him. The medical provider observed that the Veteran was cleanly and neatly dressed and was loud due to hearing impairment but calm and cooperative. The Veteran displayed no abnormal involuntary movements and no psychomotor disturbances, and his thought processes were logical and organized. The Veteran denied audio/visual as well as suicidal and homicidal ideations. The Veteran did not have delusions. The Veteran described his mood as nervous and anxious. The Veteran's affect was congruent to the mood. The Veteran's insight and judgment were fair, and he was again not found to be dangerous to self nor others. 

In a March 2009 Memphis VAMC psychiatry note, the Veteran reported that he was sleeping better but experienced nightmares and night sweats. The nightmares were disturbing to him and resulted in night agitation and awakening episodes. The Veteran participated in outside activities such as taking his grandson to baseball games and practice. The Veteran still cannot watch some television programs which trigger nightmares. The Veteran stated that he has a feeling that people don't like him and he does not like them. The Veteran is ambivalent about this feeling, stating that it could be his fault because of his attitude. The Veteran stated that he felt comfortable with other Veterans. The medical provider observed that the Veteran was casually and appropriately dressed with good grooming. The Veteran displayed no abnormal involuntary movement and no psychomotor disturbance. The Veteran was somewhat upset and apologetic for being late for his appointment and was well oriented to time, place, and person. The Veteran's speech was loud but normal in speed. The Veteran's thought processes were logical and organized, and he denied suicidal and homicidal ideations. No psychotic symptoms were noted despite the overly cautious feeling around others. The Veteran described his mood as nervous, and his affect was congruent to the mood. The Veteran's insight and judgment were fair. The Veteran was not found to be a danger to self or others. 

On the April 2009 VA examination, the Veteran reported that he slept soundly with medication but usually also had nightmares. The Veteran reported occasional bouts of low mood, particularly when under stress, as well as intrusive memories from Vietnam that also triggered sadness and guilt. The Veteran reported episodes of tearfulness usually prompted by ruminations and occasional periods of inattention to hygiene. The Veteran reported frequent social withdrawal. The Veteran stated he has a good appetite, a variable libido, and denied suicidal or homicidal ideations and audio/visual hallucinations. The Veteran also reported that he noticed changes after his return from Vietnam and that upon his return he avoided crowded places, disliked sitting with his back to others, and began experiencing night sweats. The Veteran recalled a surge in his drinking during and in the years after his return from Vietnam. The Veteran stated that his marriage is good and he enjoys being with his grandchildren. The Veteran also reported that he coached little league baseball for 30 years and continued to keep in touch with various former players. The Veteran was also the primary caretaker for his elderly mother who has dementia. The Veteran attended church and denied any problems with excess anxiety at church services. The Veteran reported that he was able to shop and eat out without marked problems from excess anxiety. However the Veteran stated that he does have more trouble in particularly crowded environments, such as large sporting events. The Veteran stated that in the six to eight years prior he has been more withdrawn at work and stated that he feels not normal at work. The Veteran stated that he was easily frustrated or overwhelmed when co-workers argue and seemed to be bothered by intrusive thoughts and anxiety in the workplace. The Veteran's wife corroborated the Veteran's statements. The wife stated that the PTSD symptoms were quite prominent in the years just after his return from Vietnam. The symptoms waned but returned noticeably in the wake of the Veteran's 2005 neck surgery. The wife stated that the Veteran now sleeps very little. She estimated that he slept only two hours per night. The Veteran often talks in his sleep and cannot breathe. The wife stated that the Veteran is nervous and sick at the stomach all of the time. The wife described the Veteran as having a short fuse and being temperamental, with regular rants since the return of his PTSD symptoms. 

On the April 2009 VA examination the examiner noted that the Veteran had two discs in his neck fused in 2005 and had a flashback as he was awakening in the recovery room. PTSD symptoms increased in the wake of this event. The examiner observed that the Veteran was clean and neatly groomed, speech was unremarkable, attitude was cooperative and friendly, oriented to person time and place, thought process was rambling and tangential, thought content was unremarkable, and there were no delusions. The examiner found the Veteran to have sleep impairment. The examiner commented that the Veteran arrived on time for the examination. The Veteran's mood was expansive. The Veteran spoke loudly and in a gregarious manner. The Veteran's speech was tangential and rambling but not pressured or incoherent. The examiner found it difficult to elicit specific information from the Veteran and often had to repeat questions because his initial answer was off topic. When discussing his experiences in Vietnam, the Veteran appeared close to tears. At one point, he became more somber and quiet before asking to change the topic. The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65. The examiner commented that the posttraumatic symptoms primarily serve to erode quality of life. The Veteran's psychological functioning is fair to good. The Veteran reported a pattern of stable relations with family and friends as well as good relations with children and grandchildren. However, symptoms have made the Veteran more prone to verbal outbursts toward loved ones. Also, he must manage significant anxiety in many crowded or exposed public places. Occupational functioning is good. The Veteran has good performance reviews. However, the Veteran has had more trouble managing posttraumatic anxiety on the job in recent years. As a result, the Veteran is more prone to social withdrawal and impatience. 

On an April 2009 Memphis VAMC initial PTSD examination, the Veteran was diagnosed with PTSD and assigned a GAF of 65. The Veteran was married to his only wife of 40 years. The Veteran had not used alcohol in 20 years and denied any other substance use. The Veteran was working full-time. 

In May 2009 at Memphis VAMC psychiatry attending note, the Veteran complained of worsening nightmares and insomnia. The medical provider noted that the Veteran was well groomed with mild agitation, clear and fluent speech, and goal directed, anxious mood, and guarded affect. He denied suicidal and homicidal ideations and was skeptical about people coming up behind him and avoids crowds. The Veteran has limited insight. 

On a June 2009 Memphis VAMC psychiatry attending note, the Veteran reported that he had nightmares and that he was afraid to go to sleep and only sleeps two to three hours a night. The Veteran stated that he was still working, and stated that he has a good team there, but still isolates himself when he can. The Veteran enjoyed coaching baseball. The medical provider observed that the Veteran was well-groomed and had good eye-contact, with no psychomotor agitation/retardation, clear and appropriate speech, mood was okay and affect dysthymic, thought process was linear, no audio/visual hallucinations, no delusions, no suicidal ideations, memory/attention/concentration intact, alert and oriented, good insight, and fair judgment. 

In an August 2009 Memphis VAMC psychiatry attending note, the Veteran reported that he is still working but stated that things had been rough lately. The Veteran stated that he kept to himself and that his sleep was still poor, with flashbacks and nightmares worsening with age. The medical provider noted that the Veteran was well-groomed in uniform and made fair eye contact. The Veteran's speech was clear with appropriate rate/volume/tone. The Veteran's mood was dysthymic and affect was congruent. His thought process was linear, and his thought content endorsed intrusive thoughts and guilt. No delusions, no chronic suicidal ideations, or audio/visual hallucinations were reported. The Veteran's memory, attention, and concentration were impaired. The Veteran was drowsy but oriented, and his insight and judgment were fair. The Veteran was assigned a GAF of 50. 

In December 2009 Memphis VAMC psychiatry attending note, the Veteran stated that he was still having nightmares and anxiety to the daytime. The medical provider observed that the Veteran presented on time for his appointment. The Veteran was dressed in work clothes. The Veteran maintained good eye contact, his mood was depressed, and he had restricted affect. The Veteran's speech had regular rhythm, normal rate and tone. He had no suicidal or homicidal ideations, and his memory, attention, and concentration were grossly intact. The Veteran had good insight and was aware of current stressor and illness. The treatment provider found that the Veteran could make good decisions and assigned him a GAF of 45.

In a February 2010 Notice of Disagreement, the Veteran stated that he was having increased problems over the years with the residuals of war. The Veteran stated that it had affected his life and the people in his life in an adverse way. The Veteran stated that he still had nightmares and suspicious thoughts of people coming up behind him and that he always sat with his back against the wall. The Veteran stated that he had been working for 25 years at the same place. The Veteran stated that he would soon be coming off of his job because of his nerve and anger issues and problems dealing with people. 

On June 2011 Memphis VMAC mental health consultation, the Veteran was seen for an initial intake after stopping his medications about six months prior. He reported that his symptoms had slowly increased over time and recently he has had nightmares of combat about three times per week, sometimes waking up sweating and panicking with increased heart rate and trembling. He reported sleep latency of hours as he feared falling asleep due to the nightmares. The Veteran also had flashbacks three to four times a week that last about five minutes each and were triggered by loud noises, crowds, loud voices, smell of diesel fuel, or on the verge of sleep. The Veteran reported hypervigilance and an increased startle response, avoidance behaviors and self-isolation, difficulty in public, and a need to have his back to the wall and watch for threats in public crowds and gatherings. He also stated that he cannot watch the news due to triggering and that he has been able to keep his job over the years because he works in maintenance and spends most of his days in the shop alone. He reported increased irritability and sometimes he has trouble talking himself down from wanting to act on irritable impulses toward strangers. The Veteran complained of depression with crying spells when he is alone, intermittent feelings of hopelessness and helplessness related to his symptoms, and occasional suicidal ideations. The Veteran once had some suicidal ideations with plan to drive off the road at high speed to kill himself about three months prior, but said that it usually manifests more as a vague thought of how he can end all of this when he wakes up from nightmares. The Veteran denied psychotic symptoms, paranoia, panic attacks, mania, and obsessive compulsive disorder. To relax the Veteran listened to gospel music and tapes from PTSD group classes, or cared for his mother. 

In the June 2011 Memphis VAMC mental health consultation, the medical provider observed that the Veteran was neatly dressed and groomed. The Veteran made fair eye contact, his psychomotor was within normal limits, his mood was not so good, and his affect was mildly depressed and anxious but congruent. The Veteran's thought processes and conversation were tangential and circumstantial but within normal limits. There was no evidence of suicidal or homicidal ideations or psychosis, the Veteran was oriented, intelligence was average, concentration was somewhat distracted, and memory was fair. A GAF score of 50 was assigned. 

In a September 2011 Memphis VAMC psychiatry note, the Veteran reported that his symptoms persisted. The Veteran continued to have nightmares two to three times per week, flashbacks, poor sleep lasting only two to three hours per night, and avoidance of violent television programs. The Veteran drinks once per week. The Veteran stated that he has a depressed mood and some irritability but denied suicidal and homicidal ideations and audio/visual hallucinations. The Veteran continued to work 40 hours per week. 

In the September 2011 Memphis VAMC psychiatry note, the medical provider observed that the Veteran was alert, attentive, had good hygiene, no tremor or abnormal movements, cooperative and calm attitude, speech had normal rate and tone, mood was down, restricted affect and congruent mood, thought process was goal directed and logical, no delusions, no audio/visual hallucinations, no suicidal or homicidal ideations, fair insight and judgment, and oriented to time and place. The Veteran was hopeful and future oriented with proactive factors of spirituality, long and short term plans, and a mutually supportive relationship with wife. The medical provider assigned a GAF score of 50. 

In a May 2012 Memphis VAMC psychiatry note, the Veteran stated that his PTSD symptoms have worsened. The Veteran stated that he is more isolated at work and avoided crowds, certain news, and movies. The Veteran still had nightmares nightly. The Veteran denied audio/visual hallucinations and suicidal or homicidal ideations. The medical provider observed that the Veteran was alert and attentive, had good hygiene, no tremor or abnormal movements, cooperative and calm attitude, speech had normal rate and tone, mood was dysphoric, affect restricted with mood congruent, thought process was goal directed and logical, no delusions, no audio/visual hallucinations, no suicidal or homicidal ideations, judgment and insight was fair, and was oriented to time and place. The Veteran was hopeful and future oriented with protective factors of spirituality, long and short term plans, and a mutually supportive relationship with his wife. The medical provider assigned a GAF score of 50. 

On a February 2015 mental health consultation, the Veteran was diagnosed with PTSD with depression symptoms and assigned a GAF of 50. 

On February 2015 VA examination, the Veteran stated that he is in group therapy at the Vet Center. The Veteran stated that he has had suicidal thoughts but denied any plan or intent to self-harm, as he wanted to be there for his grandkids and family. The Veteran stated that he has thoughts of wanting to hurt someone but wouldn't call them homicidal. He also stated he gets angry at others and thinks about hurting them but denied that he was making any plan or had any intent to harm anyone. He stated that he is protected from hurting others because he wants to be with his grandkids and family. The Veteran is afraid to go to sleep because of nightmares and flashbacks. The nightmares occur about three times per week and tend to be about someone trying to hurt him and the older he gets the more they bother him. The Veteran said he no longer has activities that keep him busy and his mind away from war related content. The Veteran said he used to take his boys to games and things like that. The Veteran stated that he gets two to three hours of sleep most nights. When off work the Veteran stated that he may doze off while watching television. Most mornings the Veteran feels slow moving until he gets himself going. The Veteran works four ten-hour days and would be off three days but he most often works overtime. The Veteran stated that he has a good appetite. The Veteran's energy level is fair. The Veteran wants to be interested in doing things but his PTSD interferes and makes life very difficult when he tries to do something. The Veteran stated that emotionally he gets out of whack and tries to cope with things emotionally but a lot of times he can't. He stated that he has crying spells one to two times per week that are triggered by thinking about things that have happened to him and about what he wants to do for his family. He endorsed feeling hopeless in that he wants to do things and he just can't do them now. 

At that examination, his wife stated that the Veteran's mood is almost unbearable and that she did not sleep when the Veteran's mood is off because he wakes up so often. The wife stated that if she moves in the bed he wakes up. She also stated that he wakes up yelling in his sleep. The wife stated that she did not know how the Veteran functions with such little sleep. The wife stated that the Veteran's blood pressure is always up because he is always up thinking about Vietnam. The wife stated that the least little thing sets him off and he goes to screaming and hollering. The wife stated that the Veteran seemed to do better when he was being seen by a psychiatrist but now that he meets with other veterans at the Vet Center and listening to others talk, the Veteran is staying and living in the past. 

Following the examination, the examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The Veteran was assigned a GAF of 50. The examiner found that the Veteran experienced depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or work like setting, and an inability to establish and maintain effective relationships. The examiner observed that the Veteran was on time, engaged and cooperative. The Veteran spoke very loud and when asked if he had a hearing problem he confirmed the same. The Veteran lowered his volume but became loud again at various times in the examination. Initially the Veteran did not make eye contact, but toward the end of the exam he made more eye contact. The Veteran was not a danger to self or others. There was no indication of psychosis. The Veteran was oriented to person, place and time and was appropriately dressed. The examiner stated that items had to be repeated to the Veteran because he was sometimes off verbal task. The examiner found that based on the statements of the Veteran and his wife, his symptoms appear to have worsened/intensified secondary to his surgery in 2006. Socially, other than attending the weekly vet group, the Veteran did not participate in social activities or engage with others outside of his family, instead engaging primarily in solitary activities. Occupationally, the Veteran declined a promotion because his tolerance for managing others is limited, demonstrating limited frustration tolerance. His co-worker relationships varied from good to bad, and he tended to be isolative. 

In a June 2015 Memphis VAMC psychiatry attending note, the Veteran complained of increasing nightmares and depression since he had been off of his medications for two months. No psychosis or mania was noted or endorsed by the Veteran. The Veteran denied suicidal or homicidal ideations or intent. The Veteran denied the use of alcohol or illicit drugs. The medical provider found that the Veteran was negative for suicide risk and observed that the Veteran had appropriate hygiene and grooming. The Veteran was alert and oriented to person, place and time. There were no abnormal motor movements noted. The Veteran maintained good attention and focus on the medical provider. The Veteran's speech was noted to have regular rate, rhythm, and tone. The Veteran's mood was dysphoric and affect was slightly restricted. The Veteran had no hallucinations or delusions. The Veteran's thought process was logical and goal-directed. The Veteran's cognition and memory was intact, and he appeared to be using good judgment in his decision-making. The Veteran's insight into his illness was good. 

In an April 2016 Memphis VAMC psychiatry attending note, the Veteran complained of feeling depressed, stating that he had difficulty going to sleep some nights and had nightmares about two times a week. He denied suicidal ideation or intent. The medical provider observed that he Veteran was appropriate with hygiene and grooming and was alert and oriented to person, place and time. He maintained good attention and focus on the interviewer. The Veteran's speech was noted to have regular rate, rhythm, and tone, and his mood was dysphoric with slightly restricted affect. The Veteran's thought process was logical and goal-directed. The Veteran's memory was intact, he appeared to be using good judgment in his decision-making, and insight into his illness was good.  

As was indicated earlier, the Veteran is currently assigned a 10 percent rating for his PTSD prior to June 13, 2011, a 30 percent rating from June 13, 2011 to February 19, 2015, and a 70 percent rating from that date. The 30 percent rating was assigned based on the findings reported during a June 2011 mental health consultation. 

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that for the period prior to June 13, 2011, the Veteran's PTSD warrants an initial 30 percent rating. In particular, his symptoms prior to June 13, 2011 were manifested chiefly by nightmares and chronic sleep impairment; intrusive thoughts; and irritability with occasional outbursts, all of which resulted in occupational and social impairment with occasional decrease in work efficiency. The Veteran's sleep impairment, nightmares, avoidance of certain subject matters, inability to perform occupational tasks when stressful situations arise (but generally functioning with routine behavior and self-care), depressed mood, disturbances of motivation, and mild isolative behavior, as noted in the Memphis VAMC records from May 2008 to December 2009, most closely approximate a 30 percent rating.

The Board further determines, however, that the Veteran's PTSD did not warrant a rating in excess of 30 percent prior to June 13, 2011. Specifically, during this time the Veteran consistently did not report nor was it observed that the Veteran had symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty understanding complex commands; impairment of short-and long term memory, impaired judgment, or impaired abstract thinking. 

A rating in excess of 50 percent during this time is similarly not warranted. The Veteran denied suicidal ideation; never displayed speech that was intermittently illogical, obscure or irrelevant; and never neglected his personal appearance or hygiene. The Veteran also did not report obsessional rituals that interfere with routine activities, in fact, it is shown that the Veteran continued his work as a maintenance technician prior to June 13, 2011. The Veteran's wife stated in a 2010 lay statement that the Veteran's irritability had increased, along with his nightmares and chronic sleep impairment. The wife indicated that the Veteran's PTSD symptoms have created problems in their marriage. However, even considering these factors, the record as a whole does not show that the Veteran's PTSD prior to June 13, 2011 resulted in occupational and social impairment with reduced reliability and productivity, so as to warrant the next higher rating of 50 percent. 

From June 13, 2011 to February 19, 2015, the Board has determined that the Veteran's PTSD warrants a rating of 50 percent, but no higher. Specifically, during this time, in Memphis VAMC records from June 2011 and September 2011, the Veteran began to report suicidal ideations, increased hypervigilance, flashbacks triggered by loud noises, nightmares that resulted in waking up to panic attacks, increased suspicion in crowds, increased isolation from others, depressed and anxious mood, increased irritability, and tangential thought process. These symptoms most closely approximate a 50 percent rating.

However, the Board has determined that the Veteran's PTSD did not warrant a rating in excess of 50 percent from June 13, 2011 to February 19, 2015. Specifically, the Veteran never displayed symptoms of the type or degree of symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently; impaired impulse control; or neglect of personal hygiene. During this time period, the Veteran maintained his employment as a maintenance technician. Although he had increased isolation from others, the Veteran was able to continue his employment. Therefore, the Board concludes that the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas, so as to warrant the next higher rating of 70 percent from June 13, 2011 to February 19, 2015. 

And finally from February 19, 2015 onward, the Board determines that the Veteran's PTSD does not warrant a rating in excess of 70 percent. Specifically, the Veteran has never reported, nor have medical providers observed, symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place, or memory loss of relatives or occupation. The Veteran has consistently denied hallucinations, including on the February 2015 VA examination. Further, the VA examiner observed the Veteran to be on time, engaged and cooperative, oriented to time and place, and appropriately dressed. The February 2015 VA examination noted that the Veteran still maintained his employment as a maintenance technician and was still married to his wife of more than four decades. Therefore, on and after February 19, 2015, the Board finds that the Veteran's PTSD does not result in total occupational and social impairment, as to warrant the next higher rating of 100 percent. 

The Board notes that the Veteran's GAF scores have ranged from 45 to 65 over the course of the appeal. From 2008 to 2009 the Veteran's GAF was 65. In December 2009 the Veteran's GAF was 45. From June 2011 onward the Veteran's GAF is noted as 50. GAF scores at 65 are consistent with mild to moderate impairment in social and occupational functioning and are reflective of social and occupational impairment most congruent with a 30 percent rating. GAF scores ranging from 45 to 50 are consistent with a moderation to serious impairment in social and occupational functioning and are reflective of social and occupational impairment most congruent with a 50 and 70 percent rating. See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 46-47 (4th ed. 1994).

The Board has also considered the statements of the Veteran and his wife, regarding the severity of the Veteran's PTSD, and acknowledges that they are competent to report the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Ultimately, however, the opinions and observations of the Veteran and his wife do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of the Veteran's service-connected PTSD. 

In summary, the Board has considered the benefit of the doubt rule and is granting an initial 30 percent rating prior to June 13, 2011, and a 50 percent rating from June 13, 2011 to February 19, 2015, based on its application; however, the preponderance of the evidence is against a finding that the Veteran is entitled to an evaluation in excess of 70 percent from February 19, 2015 onward for his service-connected PTSD. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3. 

III. Entitlement to TDIU

A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran is service connected for PTSD, coronary artery disease (CAD), and tinnitus. The Veteran's combined disability rating is 90 percent, with CAD rated at 60 percent. The only remaining issue is thus whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

In a May 2008 addendum at Memphis VAMC at a PTSD intake report, the Veteran reported that he was employed full-time. 

On the April 2009 VA examination the Veteran reported that he worked at Firestone from 1970 to 1983. The Veteran was laid off several times in this period. Initially, the Veteran moved raw materials inside the factory, but was soon moved into the parts room tracking and issuing spare parts for the factory machinery. The Veteran described his job performance as good. The Veteran reported some racial tensions as the only African-American worker in the maintenance and parts departments. The Veteran stated that he generally got along well though he admitted to occasional verbal exchanges. In 1983 the factory closed. The Veteran was out of work for about one year in 1983 to 1984. The Veteran than entered an AC/heating maintenance repair program at the local technical college. The Veteran obtained a job before completing his degree. Through the Vietnam Readjustment Act, the Veteran obtained a six hours per week job in the collections department at the Internal Revenue Service (IRS). The Veteran worked with the IRS from 1984 to 1986. The Veteran then began to work part-time nights at FedEx and part time days at the IRS for two years. The Veteran obtained a full time position with FedEx in 1987. The Veteran began at an entry level position and worked his way up to tool room and then a mechanic positon. He stated that his performance reviews were uniformly excellent.  However, he sated that in the six to eight years prior he has been more withdrawn at work and stated that he feels not normal at work. The Veteran stated that he is easily frustrated or overwhelmed when co-workers argue and seems to be bothered by intrusive thoughts and anxiety in the workplace. 

On the February 2015 VA examination the Veteran stated that he was discharged from service in 1970. Since then he has had three jobs, the longest of which was his current job of 29 years as a maintenance technician. The Veteran stated that he was offered a lead position on that job but he did not want to be responsible for anyone so he declined the offer. The Veteran denied having been fired, suspended, reprimanded or written up on a job. The Veteran stated that his co-worker relationships were both good and bad because he was very sensitive to certain subjects that might come up, which is why he spent a lot of time by himself. The Veteran received a certificate at one job for not missing a day of work for a whole year. The Veteran denied problems performing work duties on his job, and his performance evaluations ranged from good to excellent. Since April 2009 the Veteran has gone to some classes at work, but otherwise has not been to school. 

The Board finds that the Veteran has been continuously employed throughout the appeal period. The Veteran has been employed with his current company since approximately 1987. Review of the record does not show that the Veteran's employment is marginal.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied. See 38 U.S.C.A. § 5107.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

An initial rating of 30 percent for PTSD prior to June 13, 2011, is granted, subject to controlling regulations applicable to the payment of monetary benefits. 

An initial rating of 50 percent for PTSD from June 13, 2011, to February 19, 2015, is granted, subject to controlling regulations applicable to the payment of monetary benefits. 
 
An initial rating in excess of 70 percent for PTSD from February 19, 2015, is denied. 

Entitlement to TDIU is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


